Case: 10-51061     Document: 00511613246         Page: 1     Date Filed: 09/26/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 26, 2011
                                     No. 10-51061
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DAVID BRIAN JENNINGS,

                                                  Plaintiff-Appellant
v.

RISSIE OWENS, in her Official Capacity as Presiding Officer of the Texas Board
of Pardons and Paroles; STUART JENKINS, in his Official Capacity as Director
of the Parole Division of the Texas Department of Criminal Justice; IVY
ANDERSON-YORK, in her Official Capacity as Director of Region I of the Parole
Division of the Texas Department of Criminal Justice; LINDA MCCARVER, in
her Official Capacity as Supervisor of Parole Officers within Region I of the
Parole Division of the Texas Department of Criminal Justice; and ERNESTO
ALVAREZ, in his Official Capacity as Direct Parole Officer within Region I of
the Parole Division of the Texas Department of Criminal Justice,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:06-CV-990


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        David Brian Jennings, a Texas parolee, brought suit sunder 42 U.S.C.
§ 1983 challenging three sex offender parole conditions imposed on him when he


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-51061   Document: 00511613246      Page: 2   Date Filed: 09/26/2011

                                  No. 10-51061

was paroled in 2005 after serving a prison sentence for debit card fraud. These
three conditions were based on of a sex offense he pleaded guilty to in 1979 and
for which he completed his sentence in 1988. He claimed that the imposition of
these conditions violated his right to procedural due process.
      The magistrate judge, presiding with the consent of the parties, originally
granted summary judgment in favor of Jennings and ordered the conditions
removed from the terms of Jennings’s parole. We reversed that decision and
remanded. Jennings v. Owens, 602 F.3d 652, 654 (5th Cir. 2010). Relying on our
decision, the magistrate judge then granted the defendants’ new motion for
summary judgment and dismissed the case, explaining that Jennings could not
show that he experienced stigma on the basis of the parole conditions.
      We review the grant of summary judgment de novo. Nickell v. Beau View
of Biloxi, L.L.C., 636 F.3d 752, 754 (5th Cir. 2011). Summary judgment is proper
if the evidence shows that there is no genuine dispute as to a material fact. Id.;
FED. R. CIV. P. 56(c)(2) (As of December 1, 2010, this proposition is codified in
FED. R. CIV. P. 56(a).). To establish the unconstitutional infringement of a
liberty interest regarding the conditions of parole, a plaintiff must show, among
other things, that the conditions cause stigma, meaning that they falsely label
the plaintiff and imply guilt of serious wrongdoing. Jennings, 602 F.3d at 657-59
& n.9. Jennings argues that summary judgment is not warranted because he
presented evidence that the special parole conditions falsely label him as
someone who continues to be a threat to the community. However, we have
already determined that because Jennings is a convicted sex offender and has
had the ability to challenge that status, he is not stigmatized by the imposition
of sex offender parole conditions. Jennings, 602 F.3d at 659. Because Jennings
cannot establish that a liberty interest was infringed, summary judgment in
favor of the defendants was proper. Accordingly, the judgment is AFFIRMED.




                                        2